Citation Nr: 0844108	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

3.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

A statement received from the veteran in March 2008 indicates 
that adjudication and development of a claim for entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
may be underway.  This matter is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for right knee 
disability, and the reopened issues of entitlement to service 
connection for low back disability and entitlement to service 
connection for hepatitis C, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the October 2004 unappealed RO denial of the claim 
for service connection for low back disability, evidence was 
received which is new, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

2.  Since the October 2004 unappealed RO denial of the claim 
for service connection for hepatitis C, evidence was received 
which is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2004 RO rating 
decision that denied the veteran's petition to reopen his 
claim for entitlement to service connection for low back 
disability, which was the last final denial with respect to 
this claim, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008). 

2.  Evidence received since the October 2004 RO rating 
decision that denied the veteran's petition to reopen his 
claim for entitlement to service connection for hepatitis C, 
which was the last final denial with respect to this issue, 
is new and material; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claims for 
entitlement to service connection for low back disability and 
entitlement to service connection for hepatitis C.  Under 
these circumstances, which are only of benefit to the claims, 
there is no prejudice to the veteran in adjudicating the 
petitions to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims Reopened

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In a rating decision dated in October 2004, the RO denied the 
veteran's petitions to reopen claims for entitlement to 
service connection for low back disability and entitlement to 
service connection for hepatitis C.  He received notice of 
these determinations by a letter dated in October 2004, and 
did not submit a notice of disagreement within one year of 
the letter.  As a result, the determinations became final.  
38 U.S.C.A. § 7105.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In each case where a veteran is seeking service-connection 
for any disability due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

38 U.S.C.A. § 1154(b) (West 2002) provides that in the case 
of any veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Back Disability
   
The veteran's DD Form 214 indicates that he had active 
service from September 1969 to September 1971, and that his 
military occupational specialty was that of armor crewman.  
His service personnel records indicate that he served in 
Vietnam for approximately 10 months as an assistant gunner, 
and that he participated in multiple campaigns while in 
Vietnam.  

Although extensive service personnel records are associated 
with the claims files, the only service medical records in 
the claims files are copies of the veteran's May 1969 service 
entrance examination and his July 1971 service discharge 
examination, both of which indicate that clinical evaluation 
of the spine was normal.

The veteran is service-connected for PTSD based on an 
incident in which he was thrown from his tank during combat 
as a result of an explosive blast, an incident he first 
described at a VA examination in June 1974, in connection 
with his first claim for service connection for low back 
disability.

In connection with his claim in 1974, a private clinician 
wrote on behalf of the veteran that he had treated the 
veteran in November 1971 (between two and three months after 
the veteran's discharge from service) for a low back injury 
from lifting sod balls two weeks earlier.  Among other 
physical findings, the veteran was tender at L5-S1, and had 
pain at the sacroiliac.  He again saw the veteran in December 
1973, the day after an incident in which the veteran lifted a 
tail gate on a dump truck.  He was noted to have right 
sacroiliac pain, and received treatment into February 1974.  
For both injuries, treatment was spinal manipulation, 
especially at L4-5 and the sacrum.  

At the June 1974 VA examination, X-rays and physical 
examination of the spine were normal.  The veteran's claim 
for service connection was denied in June 1974 on the basis 
that no disability was found at the June 1974 VA examination.  

At the time of the RO's denial of the veteran's petition to 
reopen his claim in October 2004, the earliest clinical 
evidence of back disability was from November 1991, when 
recurrent disc herniation and degenerative disc disease of 
the lumbar spine was diagnosed.  This left a span from 1973 
to 1991 which was unclear with respect to the history of the 
veteran's low back disability.  Although the veteran had 
reported, in November 1991, a history of problems with his 
back resulting in a diskectomy in 1977, it was also reported 
that he had had 12 years without a problem.

Received in April 2007, since the time of the RO's denial of 
the veteran's claim in October 2004, is a record of private 
treatment for low back disability beginning in January 1977, 
with private surgery in April 1977.  On physical examination 
in January 1977, he was noted to have quite severe pain at 
L4-5 and L5-S1 after picking up a rack at work.  Although a 
January 1977 X-ray of the lumbar spine was normal, a January 
1977 myelogram showed disc bulging at L3-4 and L4-5, with the 
most significant lesion at L4-5, including a prominent defect 
along the left side of the sac at L4-5.  An EMG was reported 
to have substantiated that there was an L4-5 rootlet 
abnormality on the left.  An April 1977 hospital summary 
sheet indicates that the veteran underwent a laminectomy at 
L4-5 and possibly also at L5-S1 (the latter notation is not 
completely legible).

The records of private treatment and surgery in 1977, which 
were first received in April 2007 in connection with the 
current claim, demonstrate disability much more proximate to 
service, with clinical findings significantly similar to 
those of a clinician who provided treatment to the veteran 
within three months of his discharge from service.  Further, 
just as at the June 1974 VA examination, X-rays at the 1977 
treatment were normal; the veteran's pathology was not 
revealed until a lumbar spine myolegram and an EMG were 
correlated with clinical findings.  

In light of the above, the Board finds that the records of 
private treatment and surgery from January 1977 to April 
1977, received by the RO in April 2007, are evidence not 
previously of record and not cumulative of evidence 
previously received, which, when viewed in the context of 
evidence previously of record, raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, reopening of the veteran's claim for service 
connection for low back disability is warranted.   

Hepatitis C 

The veteran was first found to have hepatitis C during a 
medical work-up performed prior to low back surgery conducted 
in 1992.  The date of onset or manner of acquiring hepatitis 
C is not known.  The veteran contends his hepatitis C may be 
related to any of several risk factors, including exposure to 
others' blood in Vietnam, in-service unprotected sex, tattoos 
he contends he received in Vietnam, or razor sharing in the 
military.  See transcript of May 2008 Board hearing at pages 
8-10.)  At times he has contended he received a blood 
transfusion while in Vietnam, although it is not clear that 
he has continued in this contention.  (See VA examination 
report dated in January 2002.)  There are also medical 
histories of post-service risk factors for hepatitis C, which 
have varied over time and are not always consistent with one 
another. 

Received since the October 2004 RO denial of the veteran's 
petition to reopen his claim for service connection for 
hepatitis C are opinions from VA clinician J.P., CNP.  VA 
treatment records reveal that J.P. has played a significant 
role in treatment of the veteran's hepatitis C and appear to 
indicate that she has significant experience and knowledge in 
this area of medicine.  A record of treatment in December 
2005 indicates that she reviewed the veteran's prior medical 
records and took a history from the veteran in an effort to 
ascertain past risk factors for hepatitis C.  In letters 
dated in February 2006 and November 2006 she recounted 
several of the veteran's claimed risk factors for contracting 
hepatitis C, and noted the veteran's combat experience in 
Vietnam.  She concluded that it was difficult to ascertain 
exactly when the veteran was infected with the hepatitis C 
virus, but that it was more likely than not that he was first 
infected with the virus between 1969 and 1970.  

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  The veteran's 
allegations as to histories of risk factors for hepatitis C 
during service cannot be said to be inherently false or 
untrue, so that the credibility of the allegations is 
presumed for the limited purpose of determining whether new 
and material evidence has been received.  

The medical opinion of J.P. in support of the veteran's claim 
constitutes competent medical evidence, and is the first 
competent medical evidence of record supporting the veteran's 
contention that his hepatitis C is related to military 
service.  Thus, it constitutes newly received evidence that 
is not merely cumulative or duplicative, which relates to an 
unestablished fact necessary to substantiate the veteran's 
claim, and raises a reasonably possibility of substantiating 
his claim.  Accordingly, reopening of the veteran's claim for 
service connection for hepatitis C is warranted.   


ORDER

The claim for entitlement to service connection for low back 
disability is reopened; the veteran's appeal as to this claim 
is granted to this extent only.

The claim for entitlement to service connection for hepatitis 
C is reopened; the veteran's appeal as to this claim is 
granted to this extent only.


	(CONTINUED ON NEXT PAGE)




REMAND

The veteran's claim for entitlement to service connection for 
low back disability in June 1974 was adjudicated without the 
RO having obtained his service medical records.  In November 
2001, the RO requested the veteran's complete medical and 
dental service medical records from the service department.  
Later that month, the service department mailed certain 
records in response to the RO's request.  However, as is 
reflected in an RO rating decision dated in April 2002, the 
only records received were those of the veteran's May 1969 
pre-service induction examination, his July 1971 service 
separation examination, and a document dated in August 1971 
in which the veteran indicated by a checked box that there 
had been no change in his medical condition since the time of 
his July 1971 service separation examination.  The service 
department did not acknowledge that the balance of the 
veteran's service medical and dental records were not 
available, and the RO made no further attempts to obtain the 
balance of the records.  In March 2004, the RO obtained the 
veteran's complete service personnel file in connection with 
a claim for service connection for PTSD, but there is no 
indication that further attempts have been made to obtain the 
veteran's service medical records.  Further attempts to 
obtain the veteran's service medical records, or to determine 
if the records have been lost or destroyed, would be helpful 
in adjudication of the veteran's claims.  See 38 U.S.C.A. 
§ 5103A(a)-(c).

In a statement received in May 2006, the veteran wrote that 
he began to receive treatment relevant to his claims at the 
VA Medical Center (VAMC) in Minneapolis in January 2002, and 
at the VAMC in St. Cloud, Minnesota, in January 2001.  The 
earliest records of VA treatment obtained by the RO are from 
April 2004, and there is no indication that the RO has 
attempted to obtain earlier records of VA treatment.  The VA 
records of treatment identified by the veteran as relevant to 
his claims would be helpful in adjudication of this appeal.  
See 38 U.S.C.A. §§ 5103(a)-(c); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

In a report of a VA examination conducted in December 2006, 
the VA examiner opined that a review of the veteran's medical 
record and a current medical examination were not sufficient 
to confirm the relation of the veteran's progressive 
degenerative disease and his history of being thrown off a 
tank while he was in the service.  A clarifying opinion was 
solicited by the RO and was prepared by the examiner in March 
2007; however, this opinion contains nothing more than a 
conclusory affirmation of the prior medical opinion.  At the 
time of the examination and the addendum opinion, the record 
did not contain records of low back treatment and surgery 
from January 1977 to April 1977, which were received in April 
2007.  Moreover, the VA examiner has not acknowledged a 
letter received from a treating clinician in June 1974, in 
which he wrote he treated the veteran for low back injuries 
in November 1971 (between two and three months after 
discharge from service) and December 1973, such injuries 
being characterized by symptoms at L4, L5, and L5-S1.  
Indeed, this medical information was received subsequent to 
the completion of a VA examination of the veteran's back in 
June 1974, and thus has never been considered by a VA 
examining physician in rendering a medical opinion.  For the 
foregoing reasons, a medical opinion based on all of the 
evidence of record and accepting the veteran's injury in 
which he was thrown from a tank in Vietnam would be useful in 
adjudication of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(d).  

Because additional relevant evidence is likely to be received 
as a result of attempts to obtain additional service 
treatment records and VA treatment records, as described 
above, supplemental medical opinions on the matters of 
entitlement to service connection for a right knee disability 
and entitlement to service connection for hepatitis C would 
also be helpful in adjudication of the veteran's appeal.  See 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate service records 
depositories to obtain any additional 
service medical records of the appellant 
that may be available. 

If the service department concludes that no 
such records exist, a statement from the 
service department to this effect should be 
obtained.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  U.S.C.A. § 
5103A(b)(3).  

2.  Seek to obtain all records of VA 
treatment at the VAMC in Minneapolis from 
January 2002 forward, and at the VAMC in 
St. Cloud, Minnesota, from January 2001, 
that have not been previously obtained.  
(See statement from veteran received in May 
2006).

If it is determined by VA that any such 
records (and particularly VA records of 
treatment prior to April 2004) do not 
exist or that further attempts to obtain 
them would be futile, documentation to 
this effect should be associated with the 
claims file.

3.  Supplemental medical opinions from 
appropriate specialists should be obtained 
in connection with the veteran's claims 
for service connection for low back 
disability, service connection for right 
knee disability, and service connection 
for hepatitis C.  The claims folders must 
be made available to the clinicians for 
review.

With respect to the veteran's low back, 
the examiner must assume the occurrence of 
an incident in which the veteran was 
thrown from a tank during combat in 
Vietnam.  The examiner's report must 
specifically acknowledge review of a 
letter received from a treating clinician 
in June 1974, reflecting that the veteran 
was treated for pain in the area of L4, 
L5, and the sacrum, after injuries in 
November 1971 (less than three months 
after discharge from service) and December 
1973.  Further, the examiner's report must 
acknowledge review of private treatment 
and surgery from January 1977 to April 
1977, at which X-rays did not show back 
pathology, but a myelogram and an EMG did 
indicate significant spine pathology in 
the areas of L3, L4, and L5. 

With respect to the claim for service 
connection for right knee disability, the 
incident in which the veteran was thrown 
from a tank during combat in Vietnam 
should be presumed.

With respect to the claim for service 
connection for hepatitis C, the examiner 
may reach any conclusions he deems 
warranted by his review of the medical 
histories and other medical evidence in 
the claims files.  If the examiner finds 
any aspect of history as related by the 
veteran medically or factually 
implausible, he should so state.  In this 
regard, the examiner's review should 
include the medical history provided by 
the veteran at the January 2002 VA 
examination, and the veteran's testimony 
at his May 2008 Board hearing at pages 8 
to 10.  However, the examiner should fully 
state and explain the factual premises 
(including risk factors for hepatitis C 
that he believes occurred during service 
and after service) upon which his medical 
conclusions are based.

For each disability (low back, right knee, 
and hepatitis C), the reviewing 
examiner(s) should indicate the diagnosis 
for any current disability found, and 
opine whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that the disability 
began during service or is related to any 
incident of service.

If any reviewing examiner finds that a 
physical examination of the veteran would 
be helpful in answering the questions set 
forth above, he should so state, and such 
an examination should be scheduled.  The 
claims folder must be made available for 
review by any scheduled VA examiner.

Each examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Adjudication of the claims on appeal should 
include consideration of 38 U.S.C.A. 
§§ 1154(a) and 1154(b).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


